The denial of a rehearing of this cause furnishes a proper occasion for a brief statement of *Page 554 
the grounds of my dissent from the judgment. The charter of Ukiah is a general law of the state by which the city marshal is made an elective officer, and by which varied and important duties are devolved upon him. The adoption of the two ordinances of February 15, 1904, was a transparent device by which the board of trustees — the creature of the statute — attempted to subvert the law of the state by devolving the duties of the elected marshal upon an appointee of their own; an attempt in which, with the sanction of this court, they have achieved a partial success. The resulting difficulties do not seem to have been considered. Can the board of trustees relieve the marshal of his statutory duties? Can they, for instance, confer authority upon their executive officer to receive and receipt for license and property taxes? And, if as seems not improbable, it proves difficult to find a fit person willing to perform the duties and assume the responsibilities of tax and license collector, chief of police, custodian of prisoners, etc., for fifteen dollars a month, how are those duties to be performed without usurpation of authority by such agent of the board of trustees as may attempt their performance?
I think the ordinance reducing the salary of the marshal was void as part — an essential part — of a scheme to override the statute, and that it should have been so declared.